05/09/2022



         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0569



                                        DA 21-0569
                                                                     HiLtz0
                                                                      MAY.11-F 2022
                                                                   Bowen Greenwood
                                                                 Clerk of Supreme
                                                                                  Court
                                                                    Stata of Montana

IN THE MATTER OF G.M.P.,
                                                                ORDER
      An Alleged Incapacitated Person.




      Appellant Tracee Lee Raymond has sent a letter to this Court indicating she would
like to withdraw her appeal. Based upon the letter, which the Court deems a motion to
dismiss, and good cause appearing,
      IT IS HEREBY ORDERED that that the motion to dismiss this appeal is
GRANTED, and this appeal is DISMISSED with prejudice.
      The Clerk is directed to provide copies of this Order to Appellant Tracee Lee
Raymond and to all counsel of record.
      DATED thisik,     day of May, 2022.
                                               For the Court,




                                                            Chief Justice